Citation Nr: 0610573	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for status post right 
hemicolectomy, carcinoid tumor to terminal ileum of the small 
bowel with pericolonic lymph node metastases and excision of 
two lymph nodes (claimed as cancer of the lymph 
nodes/carcinoma syndrome), to include as due to Agent Orange 
(AO) exposure.

2.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the RO that 
denied the veteran's claim for service connection for status 
post right hemicolectomy, carcinoid tumor of the terminal 
ileum of the small bowel with pericolonic lymph node 
metastases and cancer of the lymph nodes/carcinoma syndrome 
to include as due to AO exposure, and for rheumatoid 
arthritis.  The veteran filed a notice of disagreement (NOD) 
in July 2003, and the RO issued a statement of the case (SOC) 
in March 2004.  The veteran filed a substantive appeal (via 
VA Form 9) in May 2004.

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

On his VA Form 9, received in May 2004, the veteran requested 
a hearing before a Veterans Law Judge at a local VA office 
(Travel Board hearing).  In a May 2005 letter, the Board 
notified the veteran that he was scheduled to appear at a 
video conference hearing on June 28, 2005.  In response to 
that letter, the veteran declined the video conference 
hearing in writing indicating that he would prefer a Travel 
Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules the veteran for travel board 
hearings, a remand of the claims on appeal to the RO is 
warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
travel board hearing in accordance with 
his June 2005 request.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2005). After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

